Case 8:20-cv-00702-JVS-ADS Document 20 Filed 06/22/20 Page 1 of 7 Page ID #:252



   1   Robert Benson (STATE BAR NO. 155971)
       rbenson@orrick.com
   2   ORRICK, HERRINGTON & SUTCLIFFE LLP
       2050 Main Street
   3   Suite 1100
       Irvine, CA 92614-8255
   4   Telephone:   +1 949 567 6700
       Facsimile:   +1 949 567 6710
   5
       Attorney for Plaintiffs TCT MOBILE (US) INC. and
   6   HUIZHOU TCL MOBILE COMMUNICATION CO.
       LTD.
   7

   8                                 UNITED STATES DISTRICT COURT
   9                                CENTRAL DISTRICT OF CALIFORNIA
  10

  11   TCT MOBILE (US) INC. AND                      Case No. 8:20-cv-00702-JVS-ADS
       HUIZHOU TCL MOBILE
  12   COMMUNICATION CO. LTD.,                       FIRST AMENDED COMPLAINT FOR
                                                     DECLARATORY JUDGMENT
  13                   Plaintiff,
  14         v.                                      DEMAND FOR JURY TRIAL
  15   CELLULAR COMMUNICATIONS
       EQUIPMENT LLC,
  16
                       Defendant.
  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                        FIRST AMENDED COMPLAINT
                                                                  CASE NO. 8:20-CV-00702-JVS-ADS
Case 8:20-cv-00702-JVS-ADS Document 20 Filed 06/22/20 Page 2 of 7 Page ID #:253



   1          Plaintiffs TCT Mobile (US) Inc. (“TCT US”) and Huizhou TCL Mobile Communication

   2   Co. Ltd. (“Huizhou TCL”) (collectively “TCL”) hereby bring this First Amended Complaint for

   3   Declaratory Judgment against Defendant Cellular Communications Equipment LLC (“CCE”),

   4   and allege as follows:

   5                                             THE PARTIES

   6          1.       Huizhou TCL is a company organized and existing under the laws of China with

   7   its principal place of business at No. 86 Hechang Qi Lu Xi, Zhongkai Gaoxin District, Huizhou

   8   City, Guangdong Province, P.R. China.

   9          2.       TCT US is a corporation organized and existing under the laws of Delaware with
  10   its principal place of business at 25 Edelman, Suite 200, Irvine, California 92618.

  11          3.       On information and belief, CCE is a Texas limited liability company with a

  12   principal place of business at 4 Park Plaza, Suite 550, Irvine, California 92614.

  13                                     JURISDICTION AND VENUE

  14          4.       This Court has subject matter jurisdiction under 28 U.S.C. §§ 2201, 2202, 1331,

  15   1338(a), because this action arises under the laws of the United States, in particular the Patent Act

  16   of the United States, 35 U.S.C. § 100 et seq., and seeks relief under the Federal Declaratory

  17   Judgment Act.

  18          5.       Venue is proper in this district pursuant to at least 28 U.S.C. § 1391(b), because a

  19   substantial part of the events giving rise to the claim occurred in this District and because the
  20   defendant CCE resides in this District. At issue in this action is whether TCT US and Huizhou

  21   TCL commit acts of infringement in the United States and whether products made, sold, offered

  22   for sale, used and/or imported into the United Sates by TCT US and Huizhou TCL infringe U.S.

  23   Patent No. 7,218,923. TCT US has its principal place of business in this District and many of the

  24   allegedly infringing activities have occurred in this District.

  25          6.       This Court has personal jurisdiction over CCE because CCE has constitutionally

  26   sufficient contacts with California to give rise to personal jurisdiction in this Court. On

  27   information and belief, CCE has a principal place of business in this District. Upon information

  28   and belief, CCE has not practiced its patents since its entity was formed. Instead, TCL is

                                                                                   FIRST AMENDED COMPLAINT
                                                        -1-                  CASE NO. 8:20-CV-00702-JVS-ADS
Case 8:20-cv-00702-JVS-ADS Document 20 Filed 06/22/20 Page 3 of 7 Page ID #:254



   1   informed and believes that CCE operates primarily as a patent licensing entity. Upon information

   2   and belief, CCE asserted, and continues to assert, U.S. Patent No. 7,218,923 and other patents

   3   against technology companies, and has done so since at least June of 2013. TCL is further

   4   informed and believes that CCE’s current executive leadership and officers have their offices in

   5   this District and that CCE’s past executive leadership and officers had their offices in this

   6   District. TCL is further informed and believes that CCE’s licensing and patent enforcement

   7   activities have occurred in this District and continue to occur in this District, and that such

   8   licensing and patent enforcement activities have originated from and continue to originate from

   9   this District.
  10           7.       Accordingly, many of the party witnesses and documents relevant to this action are

  11   located in the Central District of California, which is the most convenient and suitable forum for

  12   the adjudication of this action.

  13           8.       As set forth further below, an actual controversy exists between TCT US and

  14   Huizhou TCL and CCE due to CCE’s assertion that products manufactured, used, sold, offered

  15   for sale and/or imported by TCT US and Huizhou TCL infringe U.S. Patent No. 7,218,923.

  16                                        NATURE OF THE CASE

  17           9.       TCL seeks a declaratory judgment that Plaintiff does not infringe U.S. Patent No.

  18   7,218,923 (“the ’923 patent”). A true and correct copy of the ’923 Patent is attached as Exhibit

  19   A.
  20           10.      This relief is necessary because CCE filed a lawsuit in the U.S. District Court for

  21   the Eastern District of Texas alleging infringement of the ’923 Patent in a case captioned Cellular

  22   Communications Equipment LLC v. TCL Corporation and TCL Electronics Holdings Limited,

  23   Case No. 2:20-cv-00080 (the “Texas Lawsuit”). A true and correct copy of the Complaint from

  24   the Texas Lawsuit is attached as Exhibit B. CCE accuses TCL Corp. and TCL Electronics

  25   Holdings Ltd. of infringement in the Texas Lawsuit. The Texas Lawsuit alleges infringement of

  26   the ’923 Patent by mobile phones using version 4.2 and higher of the Android Operating system,

  27   including TCL Plex, TCL 10 Pro, TCL 10L, and TCL 5G (the “Accused TCL Products”).

  28

                                                                                    FIRST AMENDED COMPLAINT
                                                        -2-                   CASE NO. 8:20-CV-00702-JVS-ADS
Case 8:20-cv-00702-JVS-ADS Document 20 Filed 06/22/20 Page 4 of 7 Page ID #:255



   1          11.     Upon information and belief, CCE purports to be the owner of the ΄923 patent with

   2   all substantial rights to the ΄923 patent including the exclusive right to enforce, sue, and recover

   3   damages for past and future infringement. See Exhibit B at para. 29.

   4          12.     In the Texas Lawsuit, CCE accuses TCL Corp. and TCL Electronics Holdings Ltd.

   5   of infringing the ’923 Patent by at least selling, offering to sell, using, and importing into the

   6   United States the TCL Accused Products. But the Eastern District Court of Texas has no personal

   7   jurisdiction over TCL Corp. and TCL Electronic Holdings. TCL Corp. and TCL Electronic

   8   Holdings are holding companies that are not involved with the manufacture, use, sale, offer for

   9   sale, or importation of the Accused TCL Products, in the United States or otherwise. Since TCL
  10   Corp. and TCL Electronic Holdings conduct no activity related to the TCL Accused Products or

  11   the alleged infringement, and neither entity is incorporated in Texas or has a principal place of

  12   business in Texas, there is no personal jurisdiction over these entities in Texas, nor is there any

  13   legally cognizable claim for infringement of the ’923 Patent against them.

  14          13.     The Accused TCL Products are manufactured by Huizhou TCL. As indicated in

  15   TCL’s most recent publicly available annual report, a true and correct copy of which is attached

  16   as Exhibit C, Huizhou TCL is the only TCL entity whose principal activities include

  17   manufacturing. See Exhibit C at p. 11. Huizhou TCL was not named as a defendant in the

  18   original Complaint filed in the Texas Lawsuit.

  19          14.     The Accused TCL Products are imported into the United States and sold in the
  20   United States by TCT US. TCT US is not a defendant in the Texas Lawsuit.

  21          15.     CCE filed a First Amended Complaint in the Texas Lawsuit after the filing of the

  22   original Complaint in the present action. In its First Amended Complaint, CCE again asserted

  23   infringement of the ’923 Patent by the TCL Accused Products, but added as defendants Huizhou

  24   TCL, TCL Communication Technology Holdings Limited, and TCT Mobile International Ltd.

  25   CCE did not name TCT US as a defendant in its First Amended Complaint, as venue would be

  26   improper in the U.S. District Court for the Eastern District of Texas. A true and correct copy of

  27   the First Amended Complaint from the Texas Lawsuit is attached as Exhibit D. CCE’s First

  28   Amended Complaint incorrectly alleges, at least at paragraphs 8 and 18, that TCL Corp. holds a

                                                                                    FIRST AMENDED COMPLAINT
                                                        -3-                   CASE NO. 8:20-CV-00702-JVS-ADS
Case 8:20-cv-00702-JVS-ADS Document 20 Filed 06/22/20 Page 5 of 7 Page ID #:256



   1   controlling interest in TCL Electronics, TCL Communication, Huizhou TCL, and TCT Mobile

   2   Int’l and that those entities are subsidiaries of TCL Corp. Neither CCE’s original Complaint nor

   3   its First Amended Complaint, in the Texas Lawsuit, plead specific facts showing that TCL Corp.

   4   and TCL Electronic Holdings have themselves, at any time, manufactured, used, sold, offered for

   5   sale, or imported any of Accused TCL Products, in the United States or otherwise, and in fact,

   6   neither TCL Corp. nor TCL Electronics Holdings have manufactured, used, sold, offered for sale,

   7   or imported any Accused TCL Products.

   8             16.   Neither Huizhou TCL, TCT US, nor the Accused TCL Products infringe the ’923

   9   Patent. Huizhou TCL and TCT US contend that they have the right to make, use, sell, and/or
  10   offer to sell in the United States and import into the United States the Accused TCL Products.

  11             17.   As a result of CCE’s assertions of its patent rights against the Accused TCL

  12   Products and the belief of TCT US and Huizhou TCL in their right to engage in business without

  13   a license to the ΄923 Patent, an actual controversy exists between TCT US and Huizhou TCL and

  14   CCE as to whether TCT US, Huizhou TCL, and the Accused TCL Products directly or indirectly

  15   infringe U.S. Patent No. 7,218,923.    Therefore, a substantial, continuing, and justiciable

  16   controversy exists between TCL and CCE.

  17                                                COUNT I

  18                   (DECLARATORY JUDGMENT OF NON-INFRINGEMENT)

  19             18.   TCL incorporates paragraph 1 through 17 of this Complaint as if set forth fully
  20   herein.

  21             19.   On information and belief, CCE is the alleged owner of the ’923 Patent. See

  22   Exhibit B at ¶ 29.

  23             20.   As described previously, CCE alleges that the Accused TCL Products and the

  24   manufacture, sale, offer for sale, use and/or importation into the United States of the Accused

  25   TCL Products directly or indirectly (e.g., by inducement) infringe the ’923 patent.

  26             21.   The Accused TCL Products do not directly or indirectly infringe, literally or under

  27   the doctrine of equivalents, any claim of the ’923 patent and TCT US and Huizhou TCL, through

  28   their making, using, selling, offering to sell, and/or importing the Accused TCL Products into the

                                                                                   FIRST AMENDED COMPLAINT
                                                       -4-                   CASE NO. 8:20-CV-00702-JVS-ADS
Case 8:20-cv-00702-JVS-ADS Document 20 Filed 06/22/20 Page 6 of 7 Page ID #:257



   1   United States, do not infringe and have not infringed, directly or indirectly, literally or under the

   2   doctrine of equivalents, any claim of the ’923 Patent. For example, and without limitation, as

   3   held by the Federal Circuit, each claim of the ’923 patent requires that certain “diverting” and

   4   “controlling” be performed by separate components. For example, and without limitation, claim

   5   24 of the ’923 patent recites a “diverting unit” and a “controlling entity.” In fact, the “diverting”

   6   and “controlling” required by each claim of the ’923 patent are not performed by separate

   7   components in the Accused TCL Products. Moreover, CCE has alleged that the required

   8   “diverting” and “controlling” are performed by the same Java class in the Android Operating

   9   System in the Accused TCL Products, which does not satisfy the requirement of separate
  10   components. At least for this reason, no claim in the ’923 patent is infringed. The allegations in

  11   this paragraph are exemplary and do not preclude TCL from contending that the claims of the

  12   ’923 patent are not infringed for additional independent reasons.

  13          22.     Therefore, there is an actual, substantial, continuing, and justiciable controversy

  14   between TCT US and Huizhou TCL and CCE regarding whether the Accused TCL Products and

  15   TCT US and Huizhou TCL infringe, directly or indirectly, literally or under the doctrine of

  16   equivalents, any claim of the ’923 Patent.

  17          23.     Accordingly, TCL is entitled to a declaratory judgment that the Accused TCL

  18   Products and TCT US and Huizhou TCL do not infringe, directly or indirectly, literally or under

  19   the doctrine of equivalents, any claim of the ’923 Patent.
  20                                     RESERVATION OF RIGHTS

  21          24.     TCT US and Huizhou TCL hereby reserve their rights to supplement with

  22   additional claims or defenses as discovery proceeds in this matter.

  23                                         PRAYER FOR RELIEF

  24          WHEREFORE, TCT US and Huizhou TCL respectfully pray for entry of judgment in

  25   their favor and against CCE as follows:

  26          A.      For judgment that the Accused TCL Products and TCT US and Huizhou TCL have

  27   not infringed and do not infringe, directly or indirectly, literally or under the doctrine of

  28   equivalents, any claim of the ’923 Patent.

                                                                                     FIRST AMENDED COMPLAINT
                                                        -5-                    CASE NO. 8:20-CV-00702-JVS-ADS
Case 8:20-cv-00702-JVS-ADS Document 20 Filed 06/22/20 Page 7 of 7 Page ID #:258



   1          B.      For a preliminary and permanent injunction precluding CCE, its officers, directors,

   2   employees, agents, and all other persons acting in concert or participation with them from suing

   3   for infringement or otherwise asserting infringement of the ’923 Patent by the Accused TCL

   4   Products or against TCT US or Huizhou TCL;

   5          C.      For costs and reasonable attorneys’ fees incurred in connection with this and

   6   related actions to be paid by CCE;

   7          D.      For a finding that this case is exceptional under 35 U.S.C. §285;

   8          E.      An award of any and all equitable relief to which TCT US or Huizhou TCL may

   9   be entitled; and
  10          F.      For such other and further relief as the Court deems just and proper.

  11                                    DEMAND FOR JURY TRIAL

  12          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, TCT US and Huizhou

  13   TCL hereby demand a jury trial on all issues so triable.

  14
       Dated: June 22, 2020                               ROBERT BENSON
  15                                                      Orrick, Herrington & Sutcliffe LLP
  16

  17                                                      By: /s/ Robert Benson
  18                                                                     ROBERT BENSON
                                                              Attorney for Plaintiffs TCT MOBILE (US)
  19                                                              INC. and HUIZHOU TCL MOBILE
                                                                    COMMUNICATION CO. LTD.
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                                                 FIRST AMENDED COMPLAINT
                                                      -6-                  CASE NO. 8:20-CV-00702-JVS-ADS
